      Case 2:13-cr-00286-SSV-JVM Document 537 Filed 07/20/20 Page 1 of 8



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

    UNITED STATES OF AMERICA                           CRIMINAL ACTION

    VERSUS                                                      NO. 13-286

    ANTHONY ELLIS                                         SECTION “R” (2)



                           ORDER AND REASONS


       The Court has received defendant Anthony Ellis’s motion for

compassionate release.1 The government opposes the motion. 2 Because

defendant has not exhausted his administrative remedies, and because

defendant has not shown that he meets the requirements for compassionate

release, the Court denies Ellis’s motion.



I.     BACKGROUND

       Anthony Ellis participated in a conspiracy that coerced adult women

into prostitution. 3    Ellis forced women to commit sex acts and would

physically assault them if they did not follow his orders. 4 On one occasion,




1      R. Doc. 534.
2      R. Doc. 536.
3      See generally R. Doc. 193 (factual basis).
4      Id. at 1-2.
      Case 2:13-cr-00286-SSV-JVM Document 537 Filed 07/20/20 Page 2 of 8



Ellis beat a woman with an extension cord.5 Ellis was charged with one count

of conspiracy to commit sex trafficking and one count transportation for

prostitution, 6 and he pleaded guilty to both counts.7 On June 8, 2016, the

Court sentenced Ellis to 180 months’ imprisonment. 8 Ellis is incarcerated at

Canaan USP in Pennsylvania, with an expected release date of March 10,

2027.9

      Ellis now moves for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A) due to the COVID-19 pandemic. 10 He claims that he cannot

engage in social distancing in the prison. 11 He further states that he was born

premature and has “severe asthma and an enlarged liver.” 12


II.   DISCUSSION

      The government first argues that Ellis cannot be released because he

has not exhausted his administrative remedies. The Compassionate Release

Statute reads:




5     Id. at 3.
6     See R. Doc. 169 (third superseding bill of information).
7     R. Doc. 191 (minute entry); R. Doc. 192 (plea agreement).
8     R. Doc. 375 at 2.
9     See       Inmate   Locator,     Federal       Bureau     of      Prisons,
https://www.bop.gov/inmateloc/ (last visited July 16, 2020).
10    R. Doc. 534.
11    Id. at 1.
12    Id. at 1.
                                      2
     Case 2:13-cr-00286-SSV-JVM Document 537 Filed 07/20/20 Page 3 of 8



              The Court may not modify a term of imprisonment
              once it has been imposed except . . . upon motion of
              the Director of the Bureau of Prisons, or upon motion
              of the defendant after the defendant has fully
              exhausted all administrative rights to appeal a failure
              of the Bureau of Prisons to bring a motion on the
              defendant’s behalf or the lapse of 30 days from the
              receipt of such a request by the Warden of the
              defendant’s facility, whichever is earlier . . . .

18   U.S.C.    §   3582(c);    see   also   United   States   v.   Fisher,   No.

118CR00118MRWCM1, 2020 WL 2411796, at *2 (W.D.N.C. May 12, 2020)

(collecting cases standing for the proposition that many “courts . . .

continue[] to require the full exhaustion of administrative remedies before

considering motions for compassionate release related to the COVID-19

pandemic”). Indeed, two circuit courts have recently held that a defendant

must exhaust their remedies with the BOP before a court may consider a

motion for compassionate release. See United States v. Alam, No. 20-1298,

2020 WL 2845694, at *2-3 (6th Cir. June 2, 2020) (holding that

administrative exhaustion under the compassionate release statute is a

mandatory claim-processing rule); United States v. Raia, 597 (3rd Cir.

2020) (holding that failure to exhaust “presents a glaring roadblock

foreclosing compassionate release”).




                                        3
     Case 2:13-cr-00286-SSV-JVM Document 537 Filed 07/20/20 Page 4 of 8



     Ellis filed a motion with the warden on June 2, 2020, asking to be put

on home confinement. 13 Ellis’s attorney also wrote to the warden on May 28,

2020, asking that he be released. 14 The warden denied both requests.15 But

Ellis does not assert—nor is there any evidence in the record to suggest—that

he appealed either of these decisions. The statute clearly states that a

defendant must have “fully exhausted all administrative rights to appeal a

failure of the Bureau of Prisons.” 18 U.S.C. § 3582(c). Courts have required

an appeal of the warden’s decision regarding compassionate release for a

prisoner to have exhausted administrative remedies. See, e.g., United States

v. Whirl, No. 5:18-cr-17, 2020 WL 3883656, at *1-2 (S.D. Miss. July 9, 2020)

(noting that a defendant may submit an appeal on a BP-10 form to the

appropriate Regional Director within 20 calendar days of the date the

warden signed the response and that failure to do so is a failure to exhaust

administrative remedies); United States v. Hooker, No. 3:14-cr-0367, at 1

(N.D. Tex. July 8, 2020) (holding that a failure to appeal a warden’s decision

is a failure to exhaust administrative remedies).




13     R. Doc. 536-1 at ¶ 2. Defendant’s motion is illegible when scanned into
the record. The Court therefore relies on the BOP’s representation of what
Ellis’s request stated.
14     R. Doc. 536-2.
15     R. Doc. 563-3; R. Doc. 536-1.
                                       4
    Case 2:13-cr-00286-SSV-JVM Document 537 Filed 07/20/20 Page 5 of 8



     This requirement exists even when thirty days have passed since the

warden received a request from a defendant. In other words, when a warden

has denied a defendant’s request, the defendant cannot forgo an appeal of

the denial by waiting thirty days from the receipt of a defendant’s request.

See United States v. Martin, No. 3:16-cr-70, 2020 WL 3065302, at *2-3 (S.D.

Miss. June 9, 2020); United States v. Np Lap Seng, No. 15-cr-706, 2020 WL

2301202, at *6 (S.D.N.Y. May 8, 2020) (collecting cases); United States v.

Cotto, No. 16-36, 2020 WL 2735960, at *2 (E.D. La. May 26, 2020) (finding

that when the BOP formally denies a defendant’s motion, the defendant must

appeal that decision to exhaust his or her administrative remedies).

Therefore, because defendant failed to appeal the warden’s denial of his

release, he has failed to exhaust his administrative remedies. This creates a

“glaring roadblock” to his motion for compassionate release. Raia, 954 F.3d

594 at 597.

     Moreover, Ellis has not shown that he satisfies the other requirements

for compassionate release. For instance, a reduction must be “consistent

with applicable policy statements issued by the Sentencing Commission.” 18

U.S.C. § 3582(c)(1)(A).    The application notes to the relevant policy

statement identify three discrete “extraordinary and compelling reasons”

that could warrant a reduction: a “terminal illness” or a condition that


                                     5
     Case 2:13-cr-00286-SSV-JVM Document 537 Filed 07/20/20 Page 6 of 8



“substantially diminishes the ability of the defendant to provide self-care

within the environment of a correctional facility and from which he or she is

not expected to recover”; (b) “[a]ge”—starting at age 65; and (c) “[f]amily

[c]ircumstances.”   See U.S.S.G. § 1B1.13, application note 1 (emphasis

removed). The Guidelines also identify a category of “[o]ther [r]easons,” but

state that such reasons are “[a]s determined by the Director of the Bureau of

Prisons.” See id. § 1B1.13, application note 1(D) (emphasis removed).

     Ellis is thirty-two years old and cites no family circumstances. And

although defendant asserts that he has asthma, there is no indication that

this condition is not under control with the prescription medication he is

taking. Moreover, defendant has not shown that his illness rises to the level

of a condition that “substantially diminishes the ability of the defendant to

provide self-care within the environment of a correctional facility.” U.S.S.G.

§ 1B1.13, application note 1(A). Defendant’s medical condition therefore

does not rise to the level of an “extraordinary and compelling reason”

meriting release.

     The policy statement also requires that “[t]he defendant is not a danger

to the safety of any other person or to the community.”         See U.S.S.G.

§ 1B1.13(2). Here, defendant has a lengthy criminal history, including a




                                      6
     Case 2:13-cr-00286-SSV-JVM Document 537 Filed 07/20/20 Page 7 of 8



violent crime. 16 And defendant’s instant offenses are sex crimes, including a

conspiracy to commit sex trafficking that lasted over a year. 17 The Court

therefore does not find grounds under the Sentencing Commission’s policy

statements for compassionate release.

      Additionally, the Court does not find the Section 3553(a) factors

support such a reduction.       When determining whether to modify a

sentencing under Section 3582(c)(1)(A), the Court must “consider[] the

factors set forth in section 3553(a).” See 18 U.S.C. § 3582(c)(1)(A). Here, the

“seriousness of the offense” militates against early release. See 18 U.S.C.

§ 3553(a)(2)(A). Ellis was sentenced for a sex-trafficking conspiracy.18 The

factual basis, the truth of which Ellis has attested to, recounts incidents of

Ellis abusing women in order to force them to continue prostitution. 19 The

Attorney General specifically excluded sex offenders from those for whom

home confinement should be considered as a priority, given “the danger

posed by the inmate to the community.” 20




16    See R. Doc. 345 at 29-34.
17    See R. Doc. 193.
18    See R. Doc. 345.
19    See R. Doc. 193.
20    See Attorney General, Prioritization of Home Confinement As
Appropriate in Response to COVID-19 Pandemic (Mar. 26, 2020),
https://www.bop.gov/resources/news/pdfs/20200405_covid-19_home_
confinement.pdf.
                                 7
    Case 2:13-cr-00286-SSV-JVM Document 537 Filed 07/20/20 Page 8 of 8



III. CONCLUSION

     For the forgoing reasons, the Court DENIES defendant’s motion for

compassionate release.




         New Orleans, Louisiana, this _____
                                       20th day of July, 2020.



                    _____________________
                         SARAH S. VANCE
                  UNITED STATES DISTRICT JUDGE




                                    8
